DETAILED ACTION
This application is being examined under AIA  first-to-file provisions.
Continued examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous office action has been withdrawn pursuant to 37 CFR 1.114.  
Status of claims
Canceled:
2-4, 6, 15-19, 23-25 and 31-44
Pending:
1, 5, 7-14, 20-22 and 26-30
Withdrawn:
14 and 30
Examined:
1, 5, 7-13, 20-22 and 26-29
Independent:
1
Allowable:
none
Abbreviations

Rejections applied
PHOSITA
"a person having ordinary skill in the art before the effective filing date of the claimed invention"

112 Enablement,
Written description


BRI
broadest reasonable interpretation

102, 103

CRM
"computer-readable media" and equivalent language

101 JE(s)

IDS
information disclosure statement

101 Other

JE
judicial exception

112 Indefiniteness
x
112/a
35 USC 112(a)

112 "Means for"

112/b
35 USC 112(b)

112 Other

112/f
35 USC 112(f)

Double Patenting



Priority
Priority is claimed to as early as 11/15/2013.

Withdrawal / revision of objections and/or rejections
In view of the amendment and remarks:
The previous 112 rejections are withdrawn, however a new rejection is applied.
Rejections and/or objections not maintained from previous office actions are withdrawn. The following rejections and/or objections are either maintained or newly applied. They constitute the complete set applied to the instant application.

Claim rejections - 112/b
The following is a quotation of 35 USC 112(b):
(b)  CONCLUSION.  The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1, 5, 7-13, 20-22 and 26-29 are rejected under 112/b, as indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  Claims depending from rejected claims are rejected similarly, unless otherwise noted, and any amendments in response to the following rejections should be applied throughout the claims, as appropriate.  With regard to any suggested amendment below, for claim interpretation during the present examination it is assumed that each amendment suggested here is made.  However equivalent amendments also would be acceptable.  
The following issues cause the respective claims to be rejected under 112/b as indefinite:
Claim
Recitation
Comment
7-11

These claims depend from a canceled claim.

Each issue above causes the scope of the claim to be indefinite because it is unclear how the claim elements relate to each other and to the claim as a whole.

Examiner Comment
In order to expedite allowance, withdrawn claims 14 and 30 may be addressed, e.g. as to whether they should be amended to reflect relevant changes already made to the elected claims or whether they will be canceled.  Applicant is encouraged to request an interview if that would be helpful.

Claim interpretations
The following claim interpretations apply:
Claim
Recitation
Comment
1
detecting cell membrane motion
The recitation reads on "detecting" at least some "cell membrane motion," but the recitation is not interpreted as excluding particular forms of cell membrane motion or cell membrane motion caused by any particular mechanism.  In other words, some motion which is not translational must be detected, but some translational motion may be detected.
1
(e)... forming a maximal pixel intensity image
The specification discloses "Motion and small variations in cell membranes were detected using the plugin RunningZProjector. It detects the maximum pixel intensity across a 6-frame/slice interval, corresponding to 30 minutes. The original image was then subtracted from the maximum pixel intensity projection, resulting in an image where actively moving 30 membranes appear as bright rings" (30:26-30), which is interpreted finding a maximum among values over time.

This appears to be the only explicitly supported embodiment of the recited "maximal," i.e. "maximal" across time.

The claim reads on the above disclosed embodiment, however the claim also reads on "maximal" across any other variable present in the recited image data, e.g. maximal across a spatial dimension of the recited images, etc.  It is understood that PHOSITA would have known how to perform the recited "maximal" across any dimension in the recited data, regardless of whether such embodiments are disclosed explicitly.


Conclusion
No claim is allowed.  
Applicant's amendments necessitated the new grounds for rejection in this action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Inquiries
Information regarding the filing, management and status of patent applications which are published (available to all users) or unpublished (available to registered users) may be obtained from the Patent Center: https://patentcenter.uspto.gov. Further is available at https://www.uspto.gov/patents/apply/patent-center, and information about filing in DOCX format is available at https://www.uspto.gov/patents/docx.  
The Electronic Business Center (EBC) at 866-217-9197 (toll-free) is available for additional questions, and assistance from a Customer Service Representative is available at 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
The examiner for this Office action, G. Steven Vanni, may be contacted at: 
(571) 272-3855 Tu-F 8-7 (ET).  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R. Skowronek, may be reached at (571) 272-9047.
/G STEVEN VANNI/Primary Examiner, Art Unit 1631